Mr. Justice Parmer delivered the opinion of the court: In our opinion, assuming the facts found by the decrees of the court to he correct, the case made by the proof is not one that calls for or authorizes equitable relief. All the allegations of the bill that authorized a court of equity to take jurisdiction of the case for the purpose of granting the relief prayed were found by the chancellor to be untrue. The bill, on its face, made a case authorizing a court of equity to take jurisdiction, but the case made by the proof was one wherein the complainant had a complete and adequate remedy at law, and was entitled to no relief under the allegations of her bill which authorized a court of equity to take cognizance of it. The court found that there was no trust relation existing between appellant and Sarah Eden with reference to the stock in controversy; that appellant bought said stock for himself and that Sarah Eden had no interest therein. She was not entitled to any of said stock nor to an accounting for the proceeds of any of it sold or disposed of by appellant. The finding was that appellant owed Sarah Eden a sum of money loaned him by her, and a money decree was entered against him for the amount the court found he was indebted to Sarah Eden on account of money borrowed. The rule is well understood that a party cannot resort to equity for relief when he has a complete and adequate remedy at law. This rule is not disputed by appellee, but it is contended that as the bill to which appellant filed an answer contained allegations which, if sustained, entitled complainant therein to equitable relief, the court properly retained the bill, and, notwithstanding the proof failed to sustain the allegations upon which complainant relied for equitable relief but did show that appellant was indebted to Sarah Eden for money borrowed, the court properly retained the bill and entered a decree in favor of the complainant therein, and against appellant, for the amount of money so found due, notwithstanding a recovery might have been had in an action at law. In Toledo, St. Louis and New Orleans Railroad Co. v. Railway Co. 208 Ill. 623, this court said (p. 632) : “While it is true that a court of equity which has jurisdiction of a cause by reason of the existence of some ground of equitable jurisdiction, for the purpose of doing complete justice between the parties, may, in addition to the equitable relief, afford relief of a character which in the first instance is only obtainable in a suit at law, still, to authorize relief of the latter character, some-special and substantial' ground of equitable jurisdiction must be alleged in the bill and proved upon the hearing. Mere statements in a bill upon which the chancery jurisdiction might be maintained but which are not proved will not authorize a decree upon such parts of the bill as, if standing alone, would not give the court jurisdiction.” The Supreme Court of the United States said in Dowell v. Mitchell, 105 U. S. 430: “The rule is, that where a cause of action cognizable at law is entertained in equity on the ground of some equitable relief sought by the bill, which it turns out cannot, for defect of proof or other reason, be granted, the court is without jurisdiction to proceed further, and should dismiss the bill without prejudice,” — citing authorities. In Carlson v. Koerner, 226 Ill. 15, this court said (p. 21) : “The mere allegation of irreparable injury, while it may be sufficient to give a court of equity jurisdiction upon the face of the bill, is not sufficient upon the final hearing unless .sustained by proof.” This rule is sustained also by 16 Cyc. 111, Tiernan v. Granger, 65 Ill. 351, and cases cited by the court in Toledo, St. Louis and New Orleans Railroad Co. v. Railway Co. supra, and which need not be again here cited. No reason appears, either from the proof, or decree, why the remedy of Sarah Eden was not as complete and adequate in a proceeding at law as in a suit in equity. The decree finds that the money loaned by her to appellant was loaned by her husband, acting as her agent, and it is not contended that they did not have full and complete knowledge of the matter and of the amounts. In fact, the proof •shows that the evidence by which this claim was held to be established was furnished by the books and accounts kept under the direction and by the agent of William S. Eden, and they were in his and his wife’s possession at the time the proof was heard in-this case. According to the proof as found by the court the transaction was a simple loan without security, by way of a lien created against property or otherwise. No reason exists why a judgment could not have been as readily obtained in an action at law as in a suit in equity, nor is it perceived why a judgment in a court of.law would not be as efficacious as a money decree in a court of chancery. “Where compensation in money will afford a party complete and efficient relief the law is usually adequate for that purpose, and plaintiff will be relegated thereto if the legal remedy is unimpeded. Thus, general assumpsit or the common counts having at an early date been adapted to the enforcement of equitable demands on equitable basis of compensation, must be resorted to where available. This is true even where plaintiff claims a specific fund, or a part of a specific fund, which defendant has received, provided no further equity exists.” 16 Cyc. 45. See, also, Crane v. Lord, 101 Ill. 41, and Ramsay v. Clinton County, 92 id. 225. The recovery here allowed is upon a purely legal demand, and if an action had been brought at law, either of the parties would have been entitled to a jury on the trial. Courts will not permit parties to sue in chancery, and upon failure to establish any basis for equitable relief have the bill retained for the purpose of a recovery upon a purely legal demand. To allow this to be done would be to deprive the defendant of his constitutional right of trial by jury. We said in County of Cook v. Davis, 143 Ill. 151, (p. 154) : “Where a court of law is competent to afford an adequate and ample remedy, courts of equity will remit the parties to the courts of law, where the right of trial by jury is secured to them. In such cases either party has a right to demand that the matter of the defendant’s liability, be submitted to a jury according to the course of the common law, and unless some special and substantial ground of equity jurisdiction be alleged, and, if necessary, proved, such as that a lien exists for the money demand which can not be adequately enforced at law, or that discovery is necessary to a recovery by complainant, or other like equitable considerations affecting the adequacy of the remedy at law, courts of equity will decline to interfere. These principles are familiar to every lawyer, and have frequently received approval-in this court. — Taylor v. Turner, 87 Ill. 296; Victor Scale Co. v. Shurtleff, 81 id. 313; Gore v. Kramer, 117 id. 176; Buzzard v. Houston, 119 U. S. 347; Russell v. Clark, 7 Cranch, 69.” We have held that a court of chancery has power, where any equitable conditions exist authorizing it, in order to do complete justice between the parties, to enforce legal as well as equitable rights, but the equitable conditions authorizing it depend upon the proof and not upon the bare allegations of the bill. Sarah Eden having failed to prove any allegation of her bill which authorized a court of equity to take cognizance of it, the chancellor erred in retaining it for the purpose of enforcing purely legal rights. The judgment of the Appellate Court and the decree of the circuit court are reversed and the cause remanded. Reversed and remanded.